Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered January 28, 1991, convicting him of robbery in the second degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was legally insufficient to prove his guilt of robbery in the second degree in that the People failed to establish that he possessed the requisite intent to permanently deprive the complainant of his keys. However, since the defendant did not move for a trial order of dismissal on this ground, the issue is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Heron, 180 AD2d 750). In any event, viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Copertino and Santucci, JJ., concur.